t c summary opinion united_states tax_court ronald eugene thompson sr and genine z thompson petitioners v commissioner of internal revenue respondent docket no 8893-12s filed date ronald eugene thompson sr and genine z thompson pro sese susan k bollman for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by section references are to the internal_revenue_code code as amended continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in illinois after concessions the issues remaining in dispute are whether petitioners are entitled to deductions for charitable_contributions unreimbursed employee business_expenses and business use of their home to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the parties stipulated that petitioners substantiated medical and dental expenses of dollar_figure because that amount is less than of petitioners’ adjusted_gross_income of dollar_figure for it follows that petitioners may not claim a deduction on schedule a itemized_deductions for these expenses see sec_213 petitioners concede that they are not entitled to a deduction of dollar_figure for an item identified only as comp on line of schedule a during mr thompson was employed by casino one corp and by the village of alorton as a code enforcement officer mrs thompson was employed as a civil servant in the federal court system i petitioners’ tax_return a income petitioners timely filed a joint federal_income_tax return for reporting total wages of dollar_figure a distribution from a retirement account of dollar_figure interest_income of dollar_figure and other income of dollar_figure b itemized_deductions petitioners claimed itemized_deductions on schedule a totaling dollar_figure including dollar_figure for charitable_contributions and dollar_figure for unreimbursed employee business_expenses charitable_contributions after petitioners’ return was selected for examination mr thompson forwarded to the internal_revenue_service irs two letters from friendship missionary baptist church friendship church in an effort to substantiate the deduction they claimed for charitable_contributions although the letters were casino one corp and the village of alorton paid mr thompson wages of dollar_figure and dollar_figure respectively and mrs thompson received wages of dollar_figure from the federal government titled church contribution statement they stated that mr and mrs thompson contributed dollar_figure and dollar_figure respectively to friendship church during petitioners testified at trial that they were members of the centerville church of christ centerville church during and they never attended or made contributions to friendship church mr thompson explained that his tax_return_preparer mistakenly placed the friendship church letters in petitioners’ tax file and sent the wrong forms to him to submit to the irs petitioners subsequently provided the irs with two letters from centerville church dated date the letters state that mr and mrs thompson contributed dollar_figure and dollar_figure respectively to centerville church during petitioners testified that they made weekly contributions to centerville church by cash and or check the letters from centerville church did not include a schedule listing the dates or amounts of petitioners’ weekly contributions unreimbursed employee business_expenses petitioners claimed a deduction for unreimbursed employee business_expenses related to mr thompson’s employment with the village of alorton including vehicle expenses the cost of a new computer and uniform expenses a vehicle expenses it was the village of alorton’s policy not to reimburse employees for transportation or vehicle expenses on form 2106-ez unreimbursed employee business_expenses mr thompson reported that he drove big_number miles in the course of conducting inspections for the village of alorton during applying the standard mileage rate of cents per mile he reported total transportation_expenses of dollar_figure b computer expense and business use of home5 the village of alorton did not provide mr thompson with an office or a computer mr thompson testified that after conducting inspections he used a personal computer in his home to prepare written reports to submit to the village of alorton petitioners purchased a new computer in and claimed a deduction of dollar_figure for the full purchase_price mr thompson testified that both the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2008_72 sec_2 2008_50_irb_1286 petitioners first claimed that they were entitled to a deduction for the business use of their home shortly before trial respondent did not object to petitioners’ testimony related to that issue at trial and we therefore deem the matter to have been tried by consent pursuant to rule b the computer and the room in his home where he prepared reports were used for both business and personal purposes c uniform expense petitioners claimed a deduction of dollar_figure for uniforms the village of alorton required mr thompson to wear a dress shirt and tie when performing inspections the shirts and ties that mr thompson purchased for work did not include a company logo nor were they limited to a particular style or color ii notice_of_deficiency respondent disallowed the deductions for charitable_contributions and unreimbursed employee business_expenses described above and determined petitioners’ tax_liability for by allowing a standard_deduction of dollar_figure using married_filing_jointly status and an additional deduction of dollar_figure for qualified_motor_vehicle_tax the american_recovery_and_reinvestment_act_of_2009 arra pub_l_no sec a and b stat pincite amended sec_164 and b to include qualified motor_vehicle taxes a term defined in sec_164 among the various taxes allowed as a deduction the provisions are effective for qualifying vehicles purchased on or after date and before date sec_164 arra sec a and b discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below petitioners did not comply with the code’s substantiation requirements and have not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite i charitable_contributions sec_170 provides the general_rule that a taxpayer is allowed as a deduction any charitable_contribution made within the taxable_year and verified under regulations prescribed by the secretary sec_1_170a-13 income_tax regs sec_170 provides that no deduction shall be allowed for any contribution in the form of cash a check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution see sec_1 170a- a income_tax regs the taxpayer has the burden of demonstrating that records relating to charitable_contributions are reliable sec_1_170a-13 income_tax regs petitioners claimed a deduction of dollar_figure for charitable_contributions which they purportedly made to centerville church through weekly contributions during however petitioners were unable to produce bank records such as canceled checks or documentation from centerville church showing the specific dates and amounts of individual contributions taking into account all the facts and circumstances we do not find the two letters from centerville church to be reliable the centerville church letters are dated date more than two years after petitioners filed their tax_return they first surfaced after petitioners’ tax_return_preparer provided petitioners with the admittedly erroneous letters from friendship church and they do not include any detail that would substantiate petitioners’ claim that they made weekly contributions to the church without more we hold that petitioners have failed to substantiate the disputed charitable_contributions and respondent’s determination disallowing the deduction is sustained ii unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 a deduction normally is not available however for personal living or family_expenses sec_262 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes inter alia passenger automobiles and computers and peripheral equipment sec_280f iv to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date a vehicle expenses mr thompson reported that he drove big_number miles for business purposes during however he failed to keep a contemporaneous mileage log record the dates times destinations and business purposes for individual trips or provide any other substantiation in support of the deduction claimed for vehicle expenses on the record presented petitioners failed to meet the strict substantiation requirements of sec_274 see sec_1_274-5 income_tax regs providing that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the standard mileage rate is used consequently respondent’s determination disallowing the deduction for vehicle expenses petitioners reported on schedule a is sustained b computer expense and business use of home petitioners assert that they are entitled to a deduction for the business use of their home and the cost of a computer used in connection with mr thompson’s work for the village of alorton a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the office space is for the convenience of the taxpayer’s employer sec_280a 94_tc_348 mr thompson testified that he used a room in his home to prepare reports in connection with his work for the village of alorton he also testified however that he used the room for personal purposes as well because petitioners did not use the room exclusively for a business_purpose it follows that they are not entitled to a deduction for business use of their home personal computers fall within the definition of listed_property and are subject_to the strict substantiation requirements of sec_274 sec_280f mr thompson testified that he used a newly purchased computer to prepare reports for the village of alorton and for personal purposes he did not maintain a log or other record however detailing the amount of time he used the computer for business as opposed to personal purposes in short the evidence petitioners introduced on this issue does not satisfy the strict substantiation requirements of sec_274 see riley v commissioner tcmemo_2007_153 as a result respondent’s determination disallowing the deduction petitioners claimed for the cost of the computer is sustained c uniforms petitioners claimed a deduction of dollar_figure for clothing that mr thompson wore to work the cost of clothes that are required or essential in an employment and which are not suitable for general or personal wear and are not so worn is a deductible expense 30_tc_757 see wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 mr thompson was required to wear a shirt and tie while conducting inspections for the village of alorton he was not required to wear a uniform to work and the clothes that he wore were adaptable to general use therefore we sustain respondent’s determination disallowing the deduction petitioners claimed for uniform expenses in sum petitioners failed to substantiate the deductions they claimed for charitable_contributions unreimbursed employee business_expenses and business use of their home to reflect the foregoing decision will be entered under rule
